LaMONICA HERBST & MANISCALCO, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Holly R. Holecek, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Chapter 11

51 EAST 73RD ST LLC,                                            Case No.: 20-10683 (SHL)

                  Debtor.
------------------------------------------------------------x
                    SUPPLEMENTAL AFFIDAVIT DISCLOSING INCREASE
                      IN HOURLY RATES EFFECTIVE JANUARY 15, 2021

STATE OF NEW YORK                  )
                                   ss.:
COUNTY OF NASSAU                   )

HOLLY R. HOLECEK, ESQ., being duly sworn, deposes and says:

        1.       I am a partner in LaMonica Herbst & Maniscalco, LLP (“LH&M”), which

maintains its offices at 3305 Jerusalem Avenue, Wantagh, New York 11793. I am duly admitted

to practice law before this Court and the courts of the State of New York. I have personal

knowledge of the facts set forth herein.

        2.       By Order dated July 27, 2020 (“Employment Order”) [Dkt. No. 57], the Court

approved the employment of LH&M as counsel to Lori Lapin Jones, Esq., the Chapter 11

Trustee of 51 East 73rd St LLC (“Trustee”).

        3.       The Employment Order provides, in pertinent part, as follows:

        . . . prior to any increases in LH&M’s rates for any individual employed by LH&M and
        providing services in this case, LH&M shall file a supplemental affidavit with this Court
        and provide ten business days’ notice to the Debtor, the United States Trustee and any
        official committee. The supplemental affidavit shall explain the basis for the requested
        rate increases in accordance with section 330(a)(3)(F) of the Bankruptcy Code and state
        whether the Trustee has consented to the rate increase. The United States Trustee retains
        all rights to object to any rate increase on all grounds including, but not limited to, the
        reasonableness standard provided for in section 330 of the Bankruptcy Code;



                                                         1
See Employment Order, ECF No. 9, at pp. 2-3.

        4.      In accordance with the Employment Order, I submit this Supplemental Affidavit

disclosing the following increases in certain of LH&M’s hourly rates effective as of January 15,

2021:

  Name                              Title            Current Hourly Rate     New Hourly Rate

  Adam P. Wofse, Esq.               Partner          $500.00                 $525.00

  David A. Blansky, Esq.            Partner          $525.00                 $550.00

  Gary F. Herbst, Esq.              Member           $635.00                 $675.00

  Holly R. Holecek, Esq.            Partner          $450.00                 $475.00

  Jacqulyn S. Loftin, Esq.          Partner          $450.00                 $475.00

  Joseph S. Maniscalco, Esq.        Member           $615.00                 $650.00

  Laura Nuzzi                       Paralegal        $160.00                 $175.00

  Melanie A. FitzGerald, Esq.       Partner          $460.00                 $525.00

  Salvatore LaMonica, Esq.          Member           $635.00                 $675.00



        5.      LH&M has not increased its rates since the first quarter of 2019. After careful

consideration, LH&M determined to increase certain of its hourly rates based upon, inter alia,

increased operating costs, insurance costs, employee costs and expenses. LH&M submits that

such rate increases are reasonable and necessary, especially given the rise in costs and expenses

that LH&M has incurred. Moreover, the rate increases are reasonable based on the customary

compensation charged by comparably skilled practitioners in cases other than cases under Title

11 of the United States Code.

        6.      The Trustee was advised of and consented to the rate increases set forth herein.




                                                 2
       7.     Based on the forgoing, I believe that LH&M’s new hourly rates set forth herein

are reasonable and customary.

                                                        s/ Holly R. Holecek
                                                        Holly R. Holecek
Sworn to before me this 29th day of December 2020

s/ Melanie A. FitzGerald
Melanie A. FitzGerald
Notary Public, State of New York
No. 02FI4841188
Qualified in Nassau County
Commission Expires December 31, 2021




                                             3
